[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CLARIFICATION OF MEMORANDUM OF DECISION
The Memorandum of Decision is clarified or amended as follows:
The second line of paragraph eight of the orders on page seven of the memorandum shall be amended by adding thereto after the word "affidavits" the following: "and the sum of $4,900.00 owing to the defendant's father."
In all other respects the memorandum remains as filed.
It is so ordered.
MARGARET C. DRISCOLL, STATE TRIAL REFEREE CT Page 9081